JONES, J.
Plaintiff sues the John Maestri Furniture Co., Inc., and the Cigali Furniture Company, Inc., for $159.26, the unpaid price of certain feedstuff sold and delivered to the first named defendant between December 9, 1927, and January 6, 1928. He attaches to his petition itemized bills addressed to John Maestri Furniture Co., Inc., totalling the amount claimed and he further alleges that the Maestri Company made a bulk sale of its assets to the Cigali Company without complying with the bulk sales law (Act No. 270 of 1926), and prayed for judgment against the two corporations in solido.
The defense is that the feedstuff was sold to John Maestri individually and not to the John Maestri Furniture Company, Inc. There was judgment below in the amount as prayed for and the defendants have appealed to this court.
We find it useless to make a detailed analysis of the evidence, as only a question of fact is involved, and it amply sustains the decision of the trial court. The decision will be affirmed in accordance with the well recognized principle that judgments on questions of fact will not be disturbed by this court unless there is manifest error.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.